                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

HERMAN NIXON JR.                                                   CIVIL ACTION

VERSUS                                                             NO. 20-2934

PETIE NEAL, ET AL.                                                 SECTION “L” (2)

                                            ORDER

       Having reviewed the complaint, the applicable law, and the Magistrate Judge’s Report and

Recommendation, the Court approves the Magistrate Judge’s Report and Recommendation and

adopts it as its opinion herein. Accordingly,

       IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE as

legally frivolous and/or for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6), 28 U.S.C. § 1915(e)(2), 28 U.S.C. § 1915A(a)–(b), and/or 42 U.S.C. § 1997e(c)(1).

       IT IS FURTHER ORDERED that Plaintiff’s state law negligence claims are

DISMISSED WITHOUT PREJUDICE because the court declines to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c).

       New Orleans, Louisiana, this 30th day of June, 2021.



                                                    ___________________________________
                                                            ELDON E. FALLON
                                                     UNITED STATES DISTRICT JUDGE
